SCHEB, Judge.
The appellants sought to enjoin a referendum scheduled to be held on the issue of whether the Board of County Commissioners of Collier County should levy a tourist development tax pursuant to county ordi*1055nance no. 90-43. They also sought a declaratory judgment regarding the validity of the ordinance. On July 30, 1990, the trial court denied the appellants’ motion for a temporary injunction on the ground that they had not demonstrated “a clear and legal right, a likelihood of irreparable harm, a substantial likelihood of success on the merits, and considerations of the public interest.” This appeal ensued pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(B).
The referendum was held as scheduled on September 4, 1990, and resulted in a favorable vote. Therefore, the issue of whether the court erred in denying the motion for temporary injunction is moot.
The appellants raise other points concerning the legality of ordinance no. 90-43. These points have not, however, been ruled upon by the trial court, and hence, are not properly before us on this appeal from the court’s nonfinal order denying the temporary injunction.
Accordingly, we affirm the order denying the temporary injunction as being moot. We remand for such further proceedings as may be appropriate in this action wherein the appellants sought a declaratory judgment and other relief.
SCHOONOVER, C.J., and HALL, J., concur.